Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10, 12-16, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper combination in the art which teaches a method of forming a three-dimensional object from an epoxy dual cure resin with a particular chemical makeup through three-dimensional fabrication.

The closest prior art was considered by the examiner to be Park (“UV- and thermal-curing behaviors of dual-curable adhesives based on epoxy acrylate oligomers”, 2009), which teaches a method of forming a three-dimensional object from an epoxy dual cure resin. However, Park does not teach steps of bottom-up three-dimensional fabrication or top-down three dimensional fabrication, a washing step, and the resin containing a light absorbing pigment or dye and a co-monomer and/or a co-prepolymer.

While one of ordinary skill in the art could combine Park with Xu (EP-1918316), Hirata (US-20160333153), and Kim (US-20150050473), in order to remedy the deficiencies of Park listed above, there are still a few issues with the resulting combination in attempting to reject the instant application. As is shown in the applicant 

As is shown in applicant arguments/remarks filed 01/18/21 on page 6, Park would not have been obvious to one of ordinary skill in the art to use as a baseline to arrive at the invention being claimed, due to the fact that Park teaches adhesive compositions, which can cause issues when combined with additive manufacturing without specific precautions being taken, which are not related to or relevant to the claimed invention. The applicant’s arguments are found persuasive, and Park is no longer viewed as proper art to reject the application with, and since no other proper combination of references can be made in the art in order to reject the application, it is found allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.